Citation Nr: 1604858	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-27 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel






INTRODUCTION

The Veteran had active service from November 2002 to April 2009.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

When a veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In January 2016, the Veteran was scheduled for a hearing before the Board, but he failed to report.  VA regulations provide that if a veteran fails to appear for a scheduled hearing then the case with proceed as though the request for hearing had been withdrawn.  38 C.F.R. § 20.704(d).  Accordingly, appellate adjudication may proceed.

The claims file includes additional VA treatment records submitted after the file was transferred to the Board that have not been initially considered by the RO.  However, in a January 2016 written statement the Veteran's representative waived initial RO consideration of this newly submitted evidence.  See 38 C.F.R. 20.1304(c).  Accordingly, appellate consideration may proceed without any prejudice to the Veteran.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Medical records included in the claims file reflect he has been diagnosed with PTSD and a generalized anxiety disorder.  See e.g. December 2012 VA treatment records.

Under VA regulations, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  In this case, the Veteran has described experiencing multiple stressors.  First, he described his friend S.H. or L.F. committed suicide in March or April of 2004, and the Veteran participated in his funeral as a member of the honor guard.  See written statements dated June and July 2011.  In December 2011, the RO asked the Joint Services Records Research Center (JSRRC) to verify the death of S.H. or L.F. in April 2004.  However, the RO did not include March 2004 in this request.  Accordingly, an addendum request to the JSRRC is required inquiring as to the death of either S.H. or L.F. in March 2004, as described in the Veteran's June 2011 written statement.

Additionally, review of the records reflects the Veteran has not yet been provided with a VA examination regarding this issue.  In a March 2012 written statement, the Veteran reported he started experiencing his current psychiatric symptoms, including difficulties sleeping and irritability, in approximately May 2004, during his active duty service.  In a May 2013 written statement, his wife also reported he began to experience these symptoms during his service.  Finally, the Veteran has also related symptoms associated with his PTSD, including flashbacks, to the patients he lost during his service in the intensive care medical unit.  Therefore, the evidence reflects the Veteran is currently diagnosed with a psychiatric disorder and suggests a nexus to his active duty service.  The elements of McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006) have been met, and remand for an examination is required.

Accordingly, the case is REMANDED for the following actions:

1.  Submit an addendum request to the JSRRC asking to verify the death of fellow soldier S.H. or L.F. in March 2004.  Such request should be fully documented for the claims file, including any negative response.

2.  Schedule the Veteran for an examination to evaluate the nature and etiology of his current psychiatric disorder.  The examiner should be provided with the Veteran's claims file, and a complete rationale should be provided for any opinion expressed.  All required testing and evaluation should be completed.

Consistent with the factual and medical history, including his post-service diagnosis of PTSD and generalized anxiety disorder, the examiner should answer the following questions:

a)  Does the Veteran have a current psychiatric disorder, to include PTDS or anxiety disorder?  If so, specifically identify each disorder.

b)  For each disorder identified, is it as likely as not (50 percent or greater) that the Veteran's current psychiatric disorder began during, or was otherwise caused by, his active duty service, to include any verified in-service stressor?

In answering this question, the examiner should specifically address the Veteran's lay statements that his symptoms began during his active duty service, as well as his statements relating his symptoms to his experiences in an intensive care unit during service.
3.  After completing the foregoing, readjudicate the appeal in light of all the additional evidence added to the record.  If the claim remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




